                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LOGAN DYJAK, #884839,                            )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 18−cv–02049−SMY
                                                  )
 TONYA PIEPHOFF,                                  )
 ROD HOEVET,                                      )
 JENNIFER GERLING,                                )
 SARAH JOHNSON,                                   )
 DR. GAVALI,                                      )
 SARAH BROWN-FOILES                               )
 and MARY HOLLOWAY,                               )
                                                  )
               Defendants.                        )

                               MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Logan Dyjak, who is currently in the custody of the Illinois Department of Human

Services and housed at the McFarland Mental Health Center in Springfield, Illinois, filed this pro

se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff challenges the defendants’ decision

to transfer him from Alton Mental Health Center (i.e., a medium-security facility) to Chester

Mental Health Center (i.e., a maximum-security facility) on February 6, 2018. (Doc. 1, pp. 1-4).

Plaintiff claims that his non-emergency transfer to a more restrictive environment, absent any basis

for doing so in his treatment plan or subsequent written findings, violated his right to due process

of law. He seeks monetary relief. Id.

       Plaintiff also requests leave to proceed in forma pauperis (“IFP”) without prepayment of

the filing fee for this action. (Docs. 5 and 8). Because Plaintiff was adjudicated not guilty by




                                                 1
reason of insanity (“NGRI”), he is not a prisoner 1 within the meaning of 28 U.S.C. § 1915(h). See

Dyjak v. Harper, Case No. 18-cv-01011-NJR (Doc. 33, p. 3; Doc. 42, p. 2). See also Banks v.

Thomas, No. Civ. 11-301-GPM, 2011 WL 1750065 (collecting cases) (persons adjudicated NGRI

are not prisoners under § 1915). Nevertheless, the Court may allow a civil case to proceed without

prepayment of fees if the applicant demonstrates that he is indigent under 28 U.S.C. § 1915(a)(1).

Plaintiff has made this showing. That said, the Court may deny an otherwise qualified plaintiff

leave to proceed IFP and dismiss a case if the action does not survive review under 28 U.S.C. §

1915(e)(2).

        Section 1915(e)(2) requires dismissal of a Complaint or any claim therein that is clearly

frivolous or malicious, fails to state a claim for relief, or seeks money damages from an immune

defendant. Id.; Lucien v. Roegner, 682 F.2d 625, 626 (7th Cir. 1982). The test for determining if

an action is frivolous or meritless is whether the plaintiff can make a rational argument on the law

or facts in support of the claim. Neitzke v. Williams, 490 U.S. 319, 325 (1989). A Complaint fails

to state a claim if it does not contain “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). At this juncture, the factual

allegations are to be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816,

821 (7th Cir. 2009). As discussed below, Plaintiff’s Complaint does not survive screening under

this standard. Therefore, Plaintiff’s IFP application will be denied and this case will be dismissed.

                                                The Complaint

        Based on the allegations in the Complaint, the Court finds it convenient to designate a

single Count:



1
 Section 1915(h) defines “prisoner” as “any person incarcerated or detained in any facility who is accused
of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law or the terms and
conditions of parole, probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h).
                                                    2
          Count 1:        Fourteenth Amendment claim for deprivation of a property or
                          liberty interest without due process of law against those defendants
                          who decided to transfer Plaintiff from Alton to Chester Mental
                          Health Center on February 6, 2018.

The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.

                                                 Discussion

          The Fourteenth Amendment prohibits a state from depriving a person of liberty or property

without due process of law. See Maust v. Headley, 959 F.2d 644 (7th Cir. 1992). When analyzing

a due process claim, the threshold inquiry is whether Plaintiff has presented a protectible liberty

or property interest. Maust, 959 F.2d at 647. If so, the procedures used to terminate the interest

must comport with constitutional due process protections. Id.

          Here, Plaintiff offers no support for his claim that he had a property or liberty interest in

remaining in a medium-security facility, 2 and the weight of authority calls his claim into question.

See, e.g., Meachum v. Fano, 427 U.S. 215, 225-26 (1976); Parker v. Chester Mental Health

Center, 120 Fed. Appx. 627 (7th Cir. 2004); Thielman v. Leean, 282 F.3d 478, 482 (7th Cir. 2002);

Maust, 959 F.2d at 647-49 (no constitutionally protected right to housing at a particular facility or

in the least-restrictive one). Absent any liberty or property interest, no due process protections

arise under the Fourteenth Amendment.

          With respect to Plaintiff’s asserted right to notice, a hearing, and/or written findings in

support of the transfer decision, “state-created procedural rights do not, standing alone, constitute




2
    Beyond being shuttled from a medium- to a maximum-security facility, Plaintiff also describes no injury.
                                                      3
protected liberty interests.” Maust, 959 F.2d at 648-49 (citing Shango v. Jurich, 681 F.2d 1091,

1100-1101 (7th Cir. 1982)). In other words, “[o]ne cannot have a ‘property interest’ (or a life or

liberty interest for that matter) in mere procedures because ‘[p]rocess is not an end in itself.’” See

Doe by Nelson v. Milwaukee County, 903 F.2d 499, 502-03 (7th Cir. 1990). Plaintiff’s Complaint

fails to state a claim upon which relief may be granted under this authority.

                                          Pending Motion

       The Motion for Recruitment of Counsel (Doc. 2) is DENIED without prejudice. In support

of his request for counsel, Plaintiff points to the fact that he was appointed counsel in another case.

However, Plaintiff failed to disclose any efforts to locate counsel on his own in this matter, and he

has demonstrated his ability to litigate this straightforward claim pro se thus far, by preparing

coherent pleadings, communicating effectively, and meeting court deadlines.

                                             Disposition

       IT IS ORDERED that the Motion for Leave to Proceed in forma pauperis (Doc. 5) is

DENIED and the Complaint (Doc. 1) is DISMISSED without prejudice for failure to state a claim

upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B).

       IT IS ORDERED that, should he wish to proceed with this case, Plaintiff must: (1) renew

his Motion for Leave to Proceed in forma pauperis or prepay the full $400.00 filing fee for this

action no later than February 1, 2019; and (2) file a First Amended Complaint in this case by the

same deadline of February 1, 2019. Failure to do so shall result in dismissal of this action with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. FED.

R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34

F.3d 466 (7th Cir. 1994).

       The Court will not accept piecemeal amendments. Generally, an amended complaint



                                                  4
supersedes and replaces the original complaint and renders the original void.         Flannery v.

Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.1 (7th Cir. 2004). Therefore, the First

Amended Complaint must stand on its own, without reference to any previous pleading. Plaintiff

must also re-file any exhibits he wishes the Court to consider. The amended complaint is subject

to review under 28 U.S.C. § 1915(e)(2), and no service shall be ordered until review is completed.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       In order to assist Plaintiff in preparing his First Amended Complaint, the Clerk is

DIRECTED to mail him a blank civil rights complaint form.

       IT IS SO ORDERED.

       DATED: 1/4/2019

                                                     s/ STACI M. YANDLE
                                                     U.S. District Judge




                                                5
